Citation Nr: 1738277	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for acute promyelocytic leukemia.

2.  Entitlement to a compensable initial rating for residuals of a right fifth finger laceration.


REPRESENTATION

Veteran represented by:  Walton J. McLeod, Esq.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran has acute promyelocytic leukemia which is as likely as not related to his active duty service.

2.  The Veteran's residuals of a right fifth finger laceration manifest with pain which results in functional loss; it has not required amputation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for acute promyelocytic leukemia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for an initial 10 percent rating, but no higher, for residuals of a right fifth finger laceration have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

I. Acute Promyelocytic Leukemia

The Veteran has reported that he was diagnosed with leukemia in September 2010.  He has written that he believes it could have been caused by exposure to radiation while serving on a nuclear powered ship or by exposure to aircraft fuel and other chemicals containing benzene and kerosene.  The Veteran's attorney has written that the Veteran had significant exposure to aviation fuel while serving as an aviation boatswain mate and while working on the USS Nassau and Naval Air Station Oceana aviation platforms.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The Board notes that while leukemia is considered a chronic disease under 38 C.F.R. § 3.309, the Veteran has not asserted that this disorder began in service or within one year of separation from service, and therefore the presumptions afforded under this regulation will not be further discussed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran clearly has a current diagnosis of acute promyelocytic leukemia.  The Veteran's VA treatment records show that he receives regular treatment for leukemia, and the diagnosis was confirmed at his April 2013 VA examination.

There is also adequate medical evidence indicating that his leukemia was caused by exposure to aviation fuels in service.  A September 2012 note from the Veteran's treating VA physician, D.P., stated that there was "an inference of an association between occupational exposure to benzene and the development of [leukemia]."  He wrote that "If Veteran was indeed exposed to benzene-containing jet fuel during his service, it is possible that this exposure may have led to the development of his Acute Promyelocytic Leukemia."  Dr. D.P. later submitted a March 2013 statement after doing further research in the medical literature regarding the relationship between acute leukemia and exposure to benzene and other chemicals.  Dr. D.P.'s March 2013 statement further discussed the Veteran's chemical exposure in service and stated that his leukemia was as likely as not related to exposure to aviation fuel during service.

A March 2013 letter was submitted by private oncologist, Dr. P.B., who wrote that the Veteran had been diagnosed with acute promyelocytic leukemia in September 2010.  He wrote that the Veteran had informed him of his significant exposure to jet fuel and organic solvents, and that it was "widely recognized that exposure to such organic solvents have significant association with development of acute leukemia."  He concluded that it was his opinion that "exposure to such agents several years prior to the diagnosis of acute leukemia has a reasonable likelihood of being the cause of his leukemia."  Dr. P.B. also noted that the Veteran had "no other history of any circumstances that would have predisposed him to the disease of leukemia."

These statements provide medical evidence linking the Veteran's leukemia to fuel and chemical exposure in service, and they are consistent with the medical records and supported by adequate rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board therefore finds that the Veteran has a current disability of acute promyelocytic leukemia, and there is competent and probative medical evidence showing a nexus between the current diagnosis and his service.  

While the April 2013 VA examiner came to a differing conclusion regarding the etiology of the Veteran's leukemia, the Board will resolve the doctrine of reasonable doubt in the claimant's favor and accept that there exists adequate medical evidence linking the Veteran's acute promyelocytic leukemia to his service, and service connection is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


II. Finger Laceration

The Veteran contends that his residuals of a right fifth finger laceration warrant a compensable initial rating.  The Veteran has written that he has loss of motion of his little finger and that this affects his ability to grasp objects or perform other activities with his hands.  The Veteran's service treatment records show that he cut his right little finger with a knife while working in the mess hall in service in August 2002.  He was found to have a laceration with decreased range of motion in the little finger joints and slight paresthesia.

Disability evaluations represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  When the diagnostic criteria provide for a rating based on loss of range of motion, determinations for functional losses are to be portrayed in terms of the degree of additional range-of-motion loss due to factors such as pain on use or during flare-ups.  DeLuca, 8 Vet. App. 202.

The Board has reviewed all of the medical evidence, and, affording the Veteran the benefit of the doubt, finds that a 10 percent rating, but no higher, is warranted for residuals of a right little finger laceration.  The Board accepts that the Veteran has very significant loss of motion in his right little finger.  A June 2012 VA treatment record shows that he has chronic contracture of the proximal interphalangeal joint with chronic numbness and loss of use of the finger.  At a September 2012 VA examination, the Veteran was found to have 30 degrees of flexion and lack of extension in the right little finger.  Motion was accompanied by pain.

The Veteran's finger residuals have been rated under Diagnostic Code 5230, which rates any limitation of motion of the little finger as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  While this diagnostic code does not allow for a rating higher than 0 percent, the Board acknowledges that the Veteran has pain and limitation of motion which affects the normal working of that finger and, in turn, his hand, and assigns a 10 percent initial rating under 38 C.F.R. § 4.59.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  While the Veteran has not been diagnosed with arthritis, the United States Court of Appeals for Veterans Claims has found that 38 C.F.R. § 4.59 applies to all forms of painful motion of joints, and not just to arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although Diagnostic Code 5230 does not allow for any rating above 0 percent, and therefore the "minimum compensable rating for the joint" has already been met, Diagnostic Code 5156 allows for a 10 percent minimum rating when there is amputation of the little finger.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5156, 5230.  The Board affords the Veteran the benefit of the doubt and finds that his significant loss of use of the little finger, when painful motion is taken into consideration, could nearly approximate a functional equivalent of the loss of use caused by amputation, and a 10 percent evaluation may be assigned.  There is no evidence, however, that any rating higher than 10 percent may be assigned.  The Board has already exceeded the evaluation provided under limitation of motion for the little finger, and compensation under 38 C.F.R. § 4.59 for painful motion requires only the minimum compensable rating.  In the absence of amputation of the little finger with metacarpal resection (more than half the bone lost), a rating higher than 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

The Board notes that the Veteran has also been assigned separate service connection for a right little finger scar, rated as noncompensable.  The Veteran has not appealed this rating, nor is there any medical evidence that his scar is painful or unstable and would warrant a separate compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805 (2016).  The evaluation assigned for the Veteran's right little finger scar will therefore not be further discussed at this time.

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

In sum, the Board finds that a 10 percent initial rating, but no higher, for residuals of a right fifth finger laceration is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of any higher rating, it is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for acute promyelocytic leukemia is granted.

Entitlement to a 10 percent initial rating, but no higher, for residuals of a right fifth finger laceration is granted, subject to the rules governing the payment of monetary benefits.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


